Case 3:20-mj-03019-TJB Document 12 Filed 06/29/20 Page 1 of 1 PagelD: 17

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
*
y, P 20-MJ-3019 (TJB)
*
EARLIA J, DUDLEY .
ok kK Kk

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and

The proceeding(s) held on this date may be conducted by:

 

v Video Teleconferencing

 

 

 

Teleconferencing, because video teleconferencing is not reasonably available for the

 

following reason:

 

 

 

 

The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

 

 

 

Other:

 

 

Date: 6/29/2020 4 , anne Ln Covet,

Honorable Tonianne J. Bongiovanni
RECEIVE D- ~ * . » - United States Magistrate Judge

 

JUN 29 2020

AT830.0
WILLIAM T. WALSH
CLERK
